Citation Nr: 1026312	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  02-05 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a chloracne, to include as 
due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran had an unverified period of active service from 1967 
to 1973, to include service in the Republic of Vietnam from March 
1968 to March 1969, and verified active service from January 1973 
to August 1988.  The Board notes that the Veteran's DD Form 214 
which reflects his active service that began in 1973 also shows 
four years, ten months of prior active service.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2001 rating decision of the Muskogee, 
Oklahoma Department of Veterans' Affairs (VA) Regional Office 
(RO).

The Veteran testified at a Travel Board hearing in June 2003 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing has been associated with the claims folder.

This case was previously before the Board in January 2004, 
wherein the Board determined that new and material evidence had 
been received to reopen the previously denied claim for 
entitlement to service connection for chloracne, to include as 
due to exposure to herbicides.  Thus the Board reopened and 
remanded the claim for additional development.  By a July 2005 
decision, the Board again remanded the claim for further 
development.  

In November 2008, the Board denied the Veteran's claim of 
entitlement to service connection for chloracne, to include as 
due to exposure to herbicides.  The Veteran appealed the Board's 
November 2008 decision to the United States Court of Appeals for 
Veterans Claims (Court) which, pursuant to a May 2010 Joint 
Motion for Remand, vacated the Board's November 2008 decision and 
remanded the case for compliance with the terms of the Joint 
Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Joint Motion for Remand instructed the Board to remand this 
case for compliance with the Boards January 2004 remand which 
included instructions to obtain medical records and provide a VA 
examination with opinion.  Pursuant to the instructions in the 
Joint Motion for Remand, the Board finds additional development 
must be undertaken.  

As noted in the Joint Motion for Remand, the January 2004 Board 
remand instructed the RO/AMC to contact the Veteran and his 
representative to obtain treatment records from health care 
providers, including from the VA medical center in Muskogee, 
Oklahoma since his separation from service in August 1988.  These 
instructions also provided that if no such records could be 
located, specific confirmation of this fact should be documented 
in the claims file.  

The record reflects that the Veteran reported having been treated 
by Dr. J.E., and provided VA with his address, a copy of a 
scheduled appointment letter in April 2001 and a prescription 
from Dr. J.E. dated April 2001, the scheduled date of the 
appointment.  Upon review, the record does not reflect any 
medical records which coincide with this April 2001 date of 
treatment.  The Board notes that in March 2004, a letter was sent 
to Dr. J.E., requesting Veteran's treatment records from January 
2001 to the present date, however, no response was received and 
no documentation of whether these records could be obtained or 
not was provided in the claims file.  As such, the Board finds 
that this case must be remanded for compliance with the January 
2004 Board remand, in order to obtain the treatment records from 
Dr. J.E. and, if no such records are available, to provide 
documentation of this fact in the claims file.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  

The Joint Motion for Remand also noted that the January 2004 
Board remand instructions provided that the examiner was to 
address: 

Whether it was as likely as not that the [V]eteran's 
currently diagnosed chloracne had its onset during his 
period of active service between 1967 and 1988, or was 
it caused by an incident of service, to specifically 
include exposure to herbicides while serving in Vietnam 
between March 1968 and March 1969; or (ii) whether it is 
at least as likely as not that chloracne was manifested 
within one year following discharge from service in 
August 1988?

In a January 2004 VA examination, the examiner stated that it 
"is not possible for [him] to give an opinion whether this 
chloracne condition occurred by any incident in service or 
exposure...as there is no documentation if he had this condition 
prior to entering in to military service or after discharge from 
military service."  The Joint Motion however, points out that 
while the examiner stated that he reviewed the claims file, he 
also stated that there was no documentation that the Veteran has 
this disorder or was treated for this disorder after his 
separation to the military, despite contrary evidence in the 
record showing that the Veteran was assessed with chloracne in 
January 2001 at the VA.  The Joint Motion further references that 
the Board conceded that the Veteran did not enter service with a 
pre-existing skin disorder.  As such, the Joint Motion found that 
the "examiner's failure to render an opinion evinces a 
misunderstanding of the [Veteran's] medical history and the 
evidence of record because he started from an inaccurate or 
incomplete set of facts" and therefore a remand was required to 
obtain another medical nexus opinion.  See Id.; see also Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007); Sizemore v. Principi, 18 
Vet. App. 264, 275-76 (2004).  See also Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 302 (2009) (stating that the Secretary 
must ensure that any medical opinion, including one that states 
no conclusion can be reached without resorting to mere 
speculation, is "based on sufficient facts or data").

Finally, while the VA examiner concluded that it was not possible 
for him to render an opinion as to whether chloracne occurred by 
any incident of service or exposure therein and there was no 
documentation if the Veteran had this condition prior to entering 
military service or after discharge from military service, the 
Joint Motion found that a remand was warranted pursuant to the 
Court's holding in Daves v. Nicholson, 21 Vet. App. 46, 52 
(2007), which states in relevant part that "[w]here the medical 
examiner specifically states that a medical opinion cannot be 
provided without information not currently available, the 
Secretary's duty to assist requires that the Secretary determine 
whether that information may be reasonably obtained, and if so, 
to make efforts to obtain it and seek an additional medical 
opinion which considers the relevant information."  

Therefore, the Board finds that in order to fully comply with the 
Boards January 2004 remand instructions, a new VA examination is 
necessary to obtain an opinion as to whether the Veteran has a 
current skin disability, to include chloracne, that is related to 
his service.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear 
v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. 
Shinseki, 601 F.3d 1274, 1276 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Please obtain and associate with the 
claims file any pertinent medical records 
adequately identified by the Veteran, to 
include the records of treatment by Dr. J.E. 
for dates of alleged treatment, including on 
January 2001 and April 2001.  The RO/AMC 
should document whether or not these 
documents were available.  

2.  The RO/AMC should schedule the Veteran 
for a VA dermatology examination by an 
appropriate specialist to determine the 
current nature and etiology of any skin 
disability, to include chloracne, found to be 
present.  The claims folder and a copy of 
this remand are to be made available to and 
reviewed by the examiner in connection with 
the examination.  The examination report is 
to contain a notation that the examiner 
reviewed the claims file.  The examination is 
to include a review of the Veteran's history 
and current complaints, as well a 
comprehensive evaluation of skin and any 
tests deemed necessary.

The examiner is asked to offer an opinion 
addressing the following questions: 

a.  Has the Veteran developed a current skin 
disability, to include chloracne?  If so, 
please specify the diagnosis (or diagnoses).

b.  The examiner is then asked to provide an 
opinion as to whether (1) it was as likely as 
not that any currently diagnosed chloracne, 
to include the diagnosis provided in the 
April 2001 VA Agent Orange examination, had 
its onset during his period of active service 
between 1967 and 1988, or (2) was caused by 
an incident of service, to specifically 
include exposure to herbicides while serving 
in Vietnam between March 1968 and March 1969; 
or (3) whether it is at least as likely as 
not that chloracne was manifested within one 
year following discharge from service in 
August 1988?

Please note that the term "as likely as 
not" does not mean within the realm of 
possibility.  Rather, it means that the 
weight of the evidence both for and against a 
conclusion is so evenly divided that it is 
medically sound to find in favor of causation 
as to find against causation.  "More 
likely" and "as likely" support the 
contended relationship; "less likely" 
weighs against a causal relationship.  Please 
answer the question posed with the use of 
"as likely", "more likely", or "less 
likely" language.

A complete rationale should be given for all 
opinions expressed.  In this regard, a 
discussion of the facts and medical 
principles involved will be of considerable 
assistance to the Board.

3.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefits sought on appeal remain denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental statement 
of the case and given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


